Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "the pad is formed along a top surface and a side surface of the conductive film formed in the trench" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear whether, claim 9 is introducing a new conductive film or the same conductive film of claim 8. 
It appears that Applicant meant "the pad is formed along a top surface and a side surface of the conductive film formed over the trench". For purpose of examination, the claim will treated as in the latter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0191297 A1).
Regarding independent claim 1: Yang teaches (e.g., Figs. 1-2) an image sensor device comprising: 
a substrate ([0018]-[0019]: substrate 2) including a first surface (bottom surface) and a second surface (upper surface) that are arranged to face each other; 
a pad ([0018]: 10) disposed over the first surface of the substrate; and 

Regarding claim 12: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends.
wherein the pad is electrically coupled to lower lines by the through silicon via ([0018]-[0019] and [0024]: pad 10 is electrically coupled to lower lines 24 by the through silicon via). 
Regarding independent claim 13. Yang teaches (e.g., Figs. 1-2) an image sensor device comprising: 
a substrate ([0018]: 2) in which a pad area ([0018]: area of pad 10) and a circuit area ([0019]: area of circuit 16) located contiguous to the pad area are defined; 
a pad ([0018]: pad 10) disposed over a first surface of the substrate ([0018]-[0019]: first surface of substrate 2) in the pad area; and 
a through silicon via ([0018]-[0019] and [0023]: conductive material in through hole 6 forms a via; 22) formed to penetrate the substrate (2), and disposed at both sides of the pad (10) in a first direction within the pad area (horizontal direction). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view of Takazawa et al. (US 2018/0061779 A1).
Regarding claim 2: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein the through silicon via ([0018]-[0019] and [0023]: conductive material in through hole 6 forms a via) is formed to surround the pad (10).
Although, Yang does not expressly teach that the through silicon via is formed to omnidirectionally surround the pad in a plan view,  it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to arrive at the limitation of “the through silicon via is formed to omnidirectionally surround the pad in a plan view”, since the face view suggest that the through silicon via is formed to surround the pad, in front view.

Takazawa teaches (e.g., Figs. 8-9) an image sensor device comprising a through silicon via ([0108]: 410) and a pad (Fig. 9, [0117]: 302),
Takazawa further teaches that the through silicon via ([0108]: 410) is formed to omnidirectionally surround the pad in a plan view (Fig. 9, [0117]: 302).
it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang, the through silicon via is formed to omnidirectionally surround the pad in a plan view, as taught by Takazawa, for the advantage of increasing flexibility of interconnecting the through silicon via with diverse devices in the periphery or surroundings of the image device and diverse stacked devices on the image device, and integrating the image device with different device functions.
Regarding claim 14: Yang teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends.

Although, Yang does not expressly teach that the through silicon via is formed to omnidirectionally surround the pad in a plan view,  it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to arrive at the limitation of “the through silicon via is formed to omnidirectionally surround the pad in a plan view”, since the face view suggest that the through silicon via is formed to surround the pad, in front view.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Takazawa teaches (e.g., Figs. 8-9) an image sensor device comprising a through silicon via ([0108]: 410) and a pad (Fig. 9, [0117]: 302),
Takazawa further teaches that the through silicon via ([0108]: 410) is formed to omnidirectionally surround the pad in a plan view (Fig. 9, [0117]: 302).
it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang, the through silicon via is formed 
Regarding claim 15: Yang teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends.
Yang does not expressly teach that in a plan view, the pad is formed as a rectangular or square shape.
However, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the shape of the pad as a rectangular or square shape, in plan view because there is a limited number of possible shapes (rectangle, square, circle, polygon) to choose from; the results of choosing any of the shape yields a predictable solutions or structure function, with a reasonable expectation of success.
The KSR Court recognized that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In such circumstances, "the fact that a combination was obvious to try might show that it was obvious under § 103." Id. That is not the case here. Rather than identify predictable solutions for antidiabetic treatment, the prior art disclosed a broad selection of compounds any one of which could have been selected as a lead compound for further 
Regarding claim 16: Yang teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends.
Yang does not expressly teach that the through silicon via is formed in a rectangular band shape, a center area of which includes the pad.
Takazawa teaches (e.g., Figs. 8-9) an image sensor device comprising a through silicon via ([0108]: 410) and a pad (Fig. 9, [0117]: 302),
Takazawa further teaches that the through silicon via ([0108]: 410) is formed in a rectangular band shape, a center area of which includes the pad (Fig. 9, [0117]: the pad 302 corresponds to element 303 in at least one to one matching for the location of the pad).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang, the through silicon via is formed in a rectangular band shape, a center area of which includes the pad, as taught by Takazawa, for the advantage of increasing flexibility of interconnecting the through silicon via with diverse devices in the periphery or surroundings of the image sensor and diverse stacked devices on the image device, and integrating the image device with different device functions..


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1).
Regarding claim 4: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends.
Yang does not expressly teach that the pad is formed as a rectangular or square shape in a plan view. 
However, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the shape of the pad as a rectangular or square shape in a plan view because there is a limited number of possible shapes (rectangle, square, circle, polygon) to select from, the results of choosing any of the shape yields a predictable solutions or structure function, with a reasonable expectation of success.
The KSR Court recognized that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In such circumstances, "the fact that a combination was obvious to try might show that it was obvious under § 103." Id. That is not the case here. Rather than identify predictable solutions for antidiabetic treatment, the prior art disclosed a broad selection of compounds any one of which could have been selected as a lead compound for further investigation. Significantly, the closest prior art compound (compound b, the 6-methyl) 
Regarding claim 5: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends.
Yang does not expressly teach that in a plan view, the through silicon via is formed as a rectangular band shape including the pad therein. 
However, Yang does teach that the through silicon via (conductive material formed within through hole 6) is formed to include the pad (10) therein. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the through silicon via formed as a rectangular band shape, because there is a limited number of possible shapes (rectangle, square, circle, polygon), the results of choosing any of the shape yields a predictable solutions or structure function, with a reasonable expectation of success.
The KSR Court recognized that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In such circumstances, "the fact that a combination was obvious to try might show that it was obvious under § 103." Id. That is not the case here. Rather than identify predictable solutions for antidiabetic treatment, the prior art disclosed a broad selection of 

 Claim is 3 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view of Oh et al. (US 2017/0040374 A1).
Regarding claim 3: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein: an outer edge portion of the pad (10) is insulated from the through silicon via (via hole 6 filled with conductive material), resulting in formation of a floating area (the floating area is a result of the structure, and not the result of the view; this limitation is thus met). 
Applicant is reminded that this meets the requirement of combining known elements for obtaining predictable results.
It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Same material composition or structure has same or similar properties (the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
In addition, Oh teaches (e.g., Fig. 1A) an image sensor device comprising a through silicon via ([0055] and [0058]: 310) and a pad ([0055] and [0067]: 320),
Oh further teaches that an outer edge portion of the pad ([0055] and [0067]: 320) is insulated by the through silicon via ([0055] and [0058]: 310) in a plan view (the top view is exposed and looking from the top down will provide a plan view; the insulating structure 333/313/252 of the through silicon via 310 isolate the pad 320; [0055], [0094]), resulting in formation of a floating area (same structure result in similar condition; see MPEP 2112.01). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the image sensor of Yang, the isolation structure included in the through via, such that an outer edge portion of the pad is insulated by the through silicon via in a plan view, resulting in formation of a floating area, as taught by Oh, for the benefit of avoiding a signal interference between the through silicon via .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view of Tak (US 2018/0040553 A1).
Regarding claim 6: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends, further comprising: 
Yang does not expressly teach that a conductive film is disposed over the first surface of the substrate. 
Tak teaches (e.g., Figs. 1-2) a semiconductor device comprising a first surface of a substrate ([0025]: bottom surface of substrate 10).
a conductive film ([0045]: BL) is disposed over the first surface of the substrate [0025]: (bottom surface of substrate 10). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the image sensor of Yang, the conductive film disposed over the first surface of the substrate, as taught by Tak, for the benefit of increasing the integration with diverse devices and increase the device functionalities by increasing the device density of different type of devices.
Regarding claim 7: Yang and Tak teach the claim limitation of the image sensor device according to claim 6, on which this claim depends, further
 wherein the conductive film is formed to extend in a second direction such that the extended conductive film is longer than the pad in the second direction (Tak: plan 

Alternatively, claim 6 is rejected below
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view of Katkar (US 2016/0172402 A1).
Regarding claim 6: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends, further comprising: 
Yang does not expressly teach that a conductive film is disposed over the first surface of the substrate. 
Katkar teaches (e.g., Figs. 7-9) a semiconductor device comprising a first surface of a substrate ([0040]: bottom surface of substrate 110), 
Katkar further teaches a conductive film ([0044]: 111) is disposed over the first surface of the substrate ([0040] and [0044]: over bottom surface of substrate 110).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the image sensor of Yang, the conductive film disposed over the first surface of the substrate, as taught by Katkar, for the benefit of increasing the integration with diverse devices and increase the device functionalities by increasing the device density of different type of devices.
Regarding claim 7: Yang and Katkar teach the claim limitation of the image sensor device according to claim 6, on which this claim depends.
Although, Yang as modified by Katkar does not expressly teach the conductive film is formed to extend in a second direction such that the extended conductive film is 
conductive film extend in a second direction such that the extended conductive film is longer than the pad in the second direction because there  is a finite number of identifiable possibility in the length of the conductive film versus the pad (same length or one is longer than the other), there is a reasonable expectation of success since all the elements have the same individual functions and the results from the combination is predictable.
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable... would have been "obvious to try" without more. Here there was a reasonable expectation of success. "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681... See MPEP 2143.
Regarding claim 8: Yang and Katkar teach the claim limitation of the image sensor device according to claim 6, on which this claim depends.
wherein the conductive film is formed over a trench exposing parts of the substrate (Katkar: the conductive film 111 is formed over a trench occupied by element 150 exposing parts of the substrate 110).
Regarding claim 9: Yang and Katkar teach the claim limitation of the image sensor device according to claim 8, on which this claim depends.
wherein the pad is formed along a top surface and a side surface of the conductive film formed over the trench (Katkar: [0064]: a pad 103 is formed along a top surface and a side surface of the conductive film 111 formed over the trench).
Regarding claim 10: Yang and Katkar teach the claim limitation of the image sensor device according to claim 6, on which this claim depends.
 Yang as modified by Katkar teaches that the through silicon via (Katkar: [0045] and [0050]: 150) is electrically coupled to the pad (Katkar: [0064]: 103) through the conductive film (Katkar: 111).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view of Yamashita (US 2010/0045837 A1).
Regarding claim 11: Yang teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends.
Yang does not expressly teach that a first conductive well is formed in the second surface of the substrate. 
Yamashita teaches (e.g., Figs. 7-11) an image sensor device comprising a substrate ([0084]: 40).
Yamashita further teaches that a first conductive well ([0084]: 48) is formed in a second surface of the substrate ([0084]: upper surface of substrate 40). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the image sensor of Yang, the first conductive well formed in the second surface of the substrate, as taught by Yamashita for the benefit of effectively controlling charge carriers in the image sensor device and avoid dark current due to charge leakage in the device.




Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view Oh et al. (US 2017/0040374 A1) and Takazawa et al. (US 2018/0061779 A1).
Regarding independent claim 17: Yang teaches (e.g., Figs. 1-2) an image sensor device comprising: 
a pad ([0018]: 10) formed in a center area of a substrate ([0018]-[0019]: substrate 2); and 
a first through silicon via ([0018]-[0019] and [0023]: conductive material in through hole 6 forms a via; 22) formed to surround the pad at an outer edge portion of the pad (10), such that the substrate including the pad is floated. 
(the floating area is a result of the structure, and not the result of the view; this limitation is thus met). 
Applicant is reminded that this meets the requirement of combining known elements for obtaining predictable results.
It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would 
The same material composition or structure has the same or similar properties (the intended use does not distinguish from the prior art).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
In addition, Oh teaches (e.g., Fig. 1A) an image sensor device comprising a through silicon via ([0055] and [0058]: 310) and a pad ([0055] and [0067]: 320).
Oh further teaches that an outer edge portion of the pad ([0055] and [0067]: 320) is insulated by the through silicon via ([0055] and [0058]: 310) in a plan view (the top view is exposed and looking from the top down will provide a plan view; the insulating structure 333/313/252 of the through silicon via 310 isolate the pad 320; [0055], [0094]), resulting in formation of a floating area (the through silicon via 310 isolate the pad 320, thus the pad is in a floating state; the same device structure results in similar condition; see MPEP 2112.01). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the image sensor of Yang, the isolation structure included in the through via, such that an outer edge portion of the pad is insulated by the through silicon via in a plan view, resulting in formation of a floating area, as taught by Oh, for the benefit of avoiding a signal interference between the through silicon via 
Although, Yang does not expressly teach that the through silicon via is formed to omnidirectionally surround the pad, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to arrive at the limitation of “the through silicon via is formed to omnidirectionally surround the pad in a plan view”, since the face view suggest that the through silicon via is formed to surround the pad, in front view.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Yang does not expressly teach that the through silicon via is formed to omnidirectionally surround the pad at an outer edge portion of the pad.
Moreover, Takazawa teaches (e.g., Figs. 8-9) an image sensor device comprising a through silicon via ([0108]: 410) and a pad (Fig. 9, [0117]: 302),

it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang, the through silicon via is formed to omnidirectionally surround the pad at an outer edge portion of the pad, as taught by Takazawa, for the advantage of increasing flexibility of interconnecting the through silicon via with diverse devices in the periphery or surroundings and diverse stacked devices on the image device, and integrating the image device with different device functions.
Regarding claim 18: Yang, Oh and Takazawa teach the claim limitation of the image sensor device according to claim 17, on which this claim depends. 
further comprising: a second through silicon via (Yang: [0019]: 22 on the other side of the first through silicon via) formed at one side of the pad (Yang: 10).
Regarding claim 19: Yang, Oh and Takazawa teach the claim limitation of the image sensor device according to claim 18, on which this claim depends. 
Yang does not expressly teach that the first through silicon via is formed as a rectangular band shape which allows the center area to include the pad and the second through silicon via. 
Takazawa teaches (e.g., Figs. 8-9) an image sensor device comprising a through silicon via ([0108]: 410) and a pad (Fig. 9, [0117]: 302),
Takazawa further teaches that the through silicon via ([0108]: 410) is formed as a rectangular band shape, which allows the center area to include the pad and the second 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang, the first through silicon via formed as a rectangular band shape which allows the center area to include the pad and the second through silicon via, as taught by Takazawa, for the advantage of increasing flexibility of interconnecting the through silicon via with diverse devices in the periphery or surroundings of the image sensor and diverse stacked devices on the image device, and integrating the image device with different device functions.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0191297 A1) in view Oh et al. (US 2017/0040374 A1) and Takazawa et al. (US 2018/0061779 A1) as applied above and further in view of Ito et al. (US 2011/0042825 A1).
Regarding claim 20: Yang, Oh and Takazawa teach the claim limitation of the image sensor device according to claim 18, on which this claim depends, 
wherein the first through silicon via is formed to have a similar thickness than the second through silicon via (Yang: [0019]: the first through silicon via 22 on the left side is formed to have a similar thickness than the second through silicon via 22 on right). 
Yang as modified by Oh and Takazawa does not expressly teach that
the first through silicon via is formed to have a smaller thickness than the second through silicon via.

Ito further teaches that the first through silicon via ([0081]-[0082]: 11) is formed to have a smaller thickness than the second through silicon via ([0027]-[0029] and [0086]: 10).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yang s modified by Oh and Takazawa, the first through silicon via formed to have a smaller thickness than the second through silicon via, as taught by Ito, for the advantage of simultaneously powering the device with the larger thickness, while processing signals without interference or interruptions between the signal transmission and the device powering process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826